Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-15 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with “This invention provides”.  The examiner suggests its deletion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jakschik et al. (Applied Surface Science article) in view of Neikirk et al. (2019/0216742).
	Jakschik discloses the physical characterization of thin ALD Al2O3 films (title) in which aluminum oxide is deposited onto silicon oxide or a silicon nitride interface by atomic layer deposition (abstract).  However, the reference fails to teach the appropriate temperature.
	Neikirk teaches of forming thin metal oxides by ALD at temperatures of 22-35oC (0088) for use as a TEM-ready sample (0156).  Furthermore, there is no mention of a plasma.  It would have been obvious to utilize the low temperature of Neikirk in the process of Jakschik with the expectation of success because Neikirk teaches the benefits of forming oxide films by ALD at low temperatures.
	Regarding claims 2-3, Jakschik teaches Al2O3 (title).
	Regarding claims 4-5, Jakschik teaches Al2O3 (title).  If the applicant intends for the film to be a metal nitride film or a metal oxynitride film, the applicant should positively recite it.
	Regarding claims 6-15, the applicant requires slimming (claims 6, 8, 10, 12, 14), specifically by focused ion beam (claims 7, 9, 11, 13, 15).  Neikirk teaches utilizing a focused ion beam (0156-0158).


Schiffbauer et al. (Palaios article) and Graham et al. (Meteoritics and Planetary Science article) teaches of preparing a sample using focused ion beam and has been cited as relevant art.
Hiller et al. (Journal of Applied Physics article) teaches of forming silicon oxide by atomic layer deposition at a temperature of 150oC and has been cited as relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/10/2022